DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 3,5,6,9,10,11,14, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishikawa (5462778).  Ishikawa (Fig. 1) shows an artificial turf capable of being used as a mat on which animals feed comprising a base structure 2 having a top surface, a plurality of rolled strips 1 having a solid, cylindrical, columnar shape attached to the top surface in a plurality of spaced apart rows; wherein the strips are formed of a yarn fabric; wherein the base structure is shown to be made of a different material than the strips and has a resin coating; wherein it is implicit that the strips are arranged to .
Claim(s) 1,2, 3,5,6,9,10,11,12,13,14,16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Popper (6203636).  Popper (Fig. 2) shows a pile article capable of being used as a mat on which animals feed comprising a base structure 10 having a top surface, a plurality of rolled strips 14 having a solid, cylindrical, columnar shape attached to the top surface in a plurality of spaced apart rows; wherein the strips are formed of a nylon, polyester polyolefin or blend fabric; wherein the base structure is shown to be made of a support backing fabric commonly used as carpet backing (col. 2, line 55); wherein the arrangement of the strips to entirely cover the base is implicit to the desired graphic design; wherein the individual strips do not overlap and wherein each of the strips comprises a first end, a second end, a longitudinal axis extending from the first end to the second end, a first side edge extending from the first end to the second end, and a second side edge extending from the first end to the second .
Claim(s) 1,2, 3,5,6,9,10,11, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng et al. (5939166).  Cheng (Fig. 1) shows a tufting carpet capable of being used as a mat on which animals feed comprising a base structure 218 having a top surface, a plurality of rolled strips 20 having a solid, cylindrical, columnar shape attached to the top surface in a plurality of spaced apart rows; wherein the strips are formed of a nylon, polyester polyolefin or blend fabric; wherein the base structure is shown to be made of a support backing fabric commonly used as carpet backing; wherein the arrangement of the strips to entirely cover the base is implicit to the desired graphic design (see Fig. 5); wherein the individual strips do not overlap and wherein each of the strips comprises a first end, a second end, a longitudinal axis extending from the first end to the second end, a first side edge extending from the first end to the second end, and a second side edge extending from the first end to the second end, and wherein the strips are arranged in the rows such that the first and second side edges of adjacent strips are contiguous.

Claim(s) 1,2, 3,5,6,9,10,11,14,16,17,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goolsby et al.  (4605580).  Goolsby et al. shows a pile article capable of being used as a mat on which animals feed comprising a base structure B having a top surface, a plurality of rolled fabric strips 11 having a solid, cylindrical, columnar shape attached to the top surface in a plurality of spaced apart rows; wherein the strips are formed of a woven fabric; wherein the base or backing structure is made of a support backing fabric; wherein the arrangement of the strips to entirely cover the base (Fig. 1); wherein Fig. 6 shows the individual strips do not overlap and wherein each of the strips comprises a first end, a second end, a longitudinal axis extending from the first end to the second end, a first side edge extending from the first end to the second end, and a second side edge extending from the first end to the second end, and wherein the strips are arranged in the rows such that the first and second side edges of adjacent strips are contiguous; and wherein each of strips comprise first  second elongated portions independently attached via sewing to the top surface of the base structure at a connection location of the strip.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12,13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (‘778) in view of Walters (6723413).  Ishikawa recites that the yarn is implanted in the backing structure, but does not specifically state that the means of implanting involves stitching.  Walters teach that stitching in to a fabric baking layer to form tufts and then bonding is well known (column 1,lines 12-15).   It is well known that stitching is a means to attach pile fabric to backing structures, and it would have been obvious for Ishikawa to use stitching to ensure that the pile is securely attached prior to applying the resin.  With respect to claim 18, since Ishikawa shows that the point of implantation or attachment of the strips with the base is at a midpoint intersection the strips, if stitching were the means of implanting, it would be obvious that the stitching intersect each of the strips at this point.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Austin (5458944).  Austin teaches that it would have been obvious to use stretchable elastic strands in order to make the piles stretchable and more conformable to the user.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popper in view of Austin (5458944).  Austin teaches that it would have been obvious to use stretchable elastic strands in order to make the piles stretchable and more conformable to the user.
Claims 7,8,15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Goolsby in view of Muckenhirn (D115339).  Although not specifically disclosed, it would have been obvious to provide that the tufted strips of Goolsby extend peripherally from the edge of the backing structure at different angles as a matter of design preference and to extend the usable surface area of the mat.
Claims 7,8,15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (5939166) in view of Muckenhirn (D115339).  Although not specifically disclosed, it would have been obvious to provide that the tufted strips of Cheng extend peripherally from the edge of the backing structure at different angles as a matter of design preference and to extend the usable surface area of the mat.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of tufted or pile covered sufaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644